Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal 
	The independent claim 21 from U.S. Application 16/596,296 is compared with independent claim 1 of U.S. Patent No. 10,469,199, which is shown below.

U.S. Application 16/596,296
U.S. Patent No. 10,469,199
a controller to: determine an inverse transmitter function to counteract at least one of bit skew or bit scrambling caused by a transponder communicatively coupled to the device
a hardware controller to: determine an inverse transmitter function that includes adjustments of timing of a transmission of bits of forward error correction (FEC) codes and of a bit sequence of the bits of the FEC codes to counteract bit skew and bit scrambling caused by the transponder's transmission of data that is received from the host device
and a circuit to: receive bits of forward error correction (FEC) codes
and determine an inverse receiver function to counteract bit skew and bit scrambling caused by the transponder transmitting second FEC codes, received at the optical interface, to the host device

a control circuit to scramble and to control delay of the bits of the FEC codes based on the inverse transmitter function


Claim 21 of U.S. Application 16/596,296 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,469,199. Although, the conflicting claims are not identical, they are not patentably distinct from each other because claim 21 of U.S. Application 16/596,296 discloses all of the elements of the independent claim 1 of U.S. Patent No. 10,469,199, except a hardware controller to: determine an inverse transmitter function that includes adjustments of timing of a transmission of bits of forward error correction (FEC) codes and of a bit sequence of the bits of the FEC codes to counteract bit skew and bit scrambling caused by the transponder's transmission of data that is received from the host device and determine an inverse receiver function to counteract bit skew and bit scrambling caused by the transponder transmitting second FEC codes, received at the optical interface, to the host device. However, even though claim 21 of U.S. Application 16/596,296 does not explicitly state a hardware controller to: determine an inverse transmitter function that includes adjustments of timing of a transmission of bits of forward error correction (FEC) codes and of a bit sequence of the bits of the FEC codes to counteract bit skew and bit scrambling caused by the transponder's transmission of data that is received from the host device and determine an inverse receiver function to counteract bit skew and bit scrambling caused by the transponder transmitting second FEC codes, received at the optical interface, to the host device, the Examiner points out that claim 21 of U.S. Application 16/596,296 does already state .

The independent claim 32 from U.S. Application 16/596,296 is compared with independent claim 11 of U.S. Patent No. 10,469,199, which is shown below.

U.S. Application 16/596,296
U.S. Patent No. 10,469,199
generating, by a processor of a test instrument connectable to an optoelectronic transponder, a test pattern, wherein the test pattern is a pseudorandom binary sequence (PRBS)-based test pattern
a test signal generator to generate a test pattern and transmit the test pattern to the transponder via an electrical interface, wherein the test pattern comprises a pseudorandom binary sequence (PRBS)
transmitting the test pattern to the transponder 


a control circuit to receive bits of the looped back test pattern
scrambling and controlling delay of the bits to counteract any scrambling and delay of the transmitted test pattern and the looped back test pattern caused by the transponder
and scramble and control delay of the bits to counteract scrambling and delay of the transmitted test pattern and the looped back test pattern caused by the transponder
receiving, by the processor, the receive bits of the looped back test pattern from the circuit

and a signal analyzer to receive the receive bits of the looped back test pattern from the control circuit

and to measure at least one performance metric based on the looped back test pattern



Claim 32 of U.S. Application 16/596,296 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,469,199. Although, the conflicting claims are not identical, they are not patentably distinct from each other because claim 32 of U.S. Application 16/596,296 discloses all of the elements of the independent claim 11 of U.S. Patent No. 10,469,199, except a test signal generator to generate a test pattern and transmit the test pattern to the transponder via an electrical interface, wherein the test pattern comprises a pseudorandom binary sequence (PRBS), a control circuit to receive bits of the looped back test pattern, and a signal analyzer to receive the receive bits of the looped back test pattern from the control circuit. However, the Examiner points out even though claim 32 of U.S. Application 16/596,296 does not explicitly state a test signal generator to generate a test pattern and transmit the test pattern to the transponder via an electrical interface, wherein the test pattern comprises a pseudorandom binary sequence (PRBS), a control circuit to receive bits of the looped back test pattern, and a signal analyzer to receive the receive bits of the looped back test pattern from the control circuit, claims 32 of U.S. Application 16/596,296 already does state generating, by a processor of a test instrument connectable to an optoelectronic transponder, a test pattern, wherein the test pattern is a pseudorandom binary sequence (PRBS)-based test pattern, receiving, by the processor, bits of the looped back test pattern and receiving, by the .
	Independent claim 36 is also rejected on the ground of nonstatutory obviousness-type double patenting. The same or similar reasoning is provided as given above for claim 32.
The Dependent claims 22-31, 33-35 and 37-40 are also rejected on the ground of nonstatutory obviousness-type double patenting over claims 1-17 of U.S. Patent No. 10,469,199 for having obvious variations.

35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Carotti et al. (U.S. Patent No. 6,704,890) in view of Shin et al. (U.S. Pub. No. 2010/0158518).

With respect to claim 21, the Carotti et al. reference teaches a controller to: determine an inverse transmitter function to counteract at least one of bit skew or bit scrambling caused by a transponder communicatively coupled to the device (column 21, lines 21-30 – decisions are made to determine identities and associated skew values, wherein, after deriving the relative skews for each data bit, the corresponding offsets can be derived, such that the offsets define the inverse function to the gross skew and these are passed to the skew compensator).
The Carotti et al. reference does not teach receive bits of forward error correction (FEC) codes; and scramble and control delay of the bits of the FEC codes based on the inverse transmitter function.	The Shin et al. reference teaches receive bits of forward error correction (FEC) codes (see fig. 8, 808) and ([0084] - the FEC coder 808 calculates a FEC parity byte using information bytes in rows 1 to 3824 of the OTUk frame and inserts the FEC parity byte into FEC bytes in rows 3825 to 4080); and scramble and control delay of the bits of the FEC codes based on the inverse transmitter function (see fig. 8, 810) and ([0084] - a scrambler 810 scrambles all bytes 
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Carotti et al. and Shin et al. to incorporate receive bits of forward error correction (FEC) codes; and scramble and control delay of the bits of the FEC codes based on the inverse transmitter function into the claimed invention. The motivation for receive bits of forward error correction (FEC) codes; and scramble and control delay of the bits of the FEC codes based on the inverse transmitter function is for improved skew compensation ([0112] – Shin et al.).

With respect to claim 22, the Carroti et al. reference teaches wherein the inverse transmitter function comprises adjustments to bit skew and transmission bit sequence to counteract bit skew and bit scrambling caused by the transponder (column 21, lines 27-35 – offsets define an inverse function to the gross skew which are passed to the skew compensator, and these offsets cause the per-bit by-passing of integer delays in the exit buffer, thus, the output from the exit buffer/skew compensator is fully adjusted bit skew and transmission bit sequence which is used to counteract bit skew and bit scrambling).

With respect to claim 23, the Shin et al. reference teaches wherein to determine the 

				     Allowability
Claims 24-40 are allowable over the prior art, and would be allowed if the obviousness type double patenting rejections are overcome.
It has been determined after careful review of the claims, when read as a whole, that the prior art does not teach per claim 24: wherein prior to transmitting the scrambled and delayed bits of the 
It has also been determined after careful review of the claims, when read as a whole, that the prior art does not teach per claim 32: receiving, by the processor, bits of the looped back test pattern; scrambling and controlling delay of the bits to counteract any scrambling and delay of the transmitted test pattern and the looped back test pattern caused by the transponder; receiving, by the processor, the receive bits of the looped back test pattern from the circuit; and measuring, by the processor, at least one performance metric based on the looped back test pattern.
       Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about 
	  EA   
            3/5/21
/ALBERT DECADY/            Supervisory Patent Examiner, Art Unit 2112